Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-14 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2186.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Double Patenting
4.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


5.	Claims 1-11 are rejected on the grounds of non-statutory double patenting of the claims 1, 2, 6, 7, 10, 15, 16, 11, 17, 8, 13 respectively in United States Patent No. 11,126,239 in view of US Pub No. 2017/0092019. At the time applicant made the design, it would have been obvious to a designer of ordinary skill in the art to include the sensor controller (320) is configured to transmit to the port state monitor (136) an advertising message indicating a port state change, wherein the sensor controller (320) wirelessly transmits the port state information to the port state monitor (136) in response to receiving an acknowledgement of the advertising message as demonstrated by Liu et al. who teach the port monitoring system that the monitoring connector obtains signals transmitted by the vehicle electronic control system via the vehicle OBD port in real time. The monitoring connector transmits the signals to the server via wireless network. The user opens the monitoring application installed in the mobile phone. The monitoring application sends a request for data to the server regularly. After the server returns the data, the monitoring application processes the data and displays the data via a chart. In the technical solution of the present invention what needed is only the monitoring connector, which results in high efficiency and high real-time. As the vehicle running status can be displayed on the mobile phone, the vehicle running status can be monitored in real time and remotely, thus the user can obtain the vehicle running status even if the user does not stay in the vehicle cab.  See para 30-32.

6.	Claims 12-14 are rejected on the grounds of non-statutory double patenting of the claims 18, 23 13 respectively in United States Patent No. 11,126,239 in view of US Pub No. 2017/0092019. At the time applicant made the design, it would have been obvious to a designer of ordinary skill in the art to include the sensor controller (320) is configured to transmit to the port state monitor (136) an advertising message indicating a port state change, wherein the sensor controller (320) wirelessly transmits the port state information to the port state monitor (136) in response to receiving an acknowledgement of the advertising message as demonstrated by Liu et al. who teach the port monitoring system that the monitoring connector obtains signals transmitted by the vehicle electronic control system via the vehicle OBD port in real time. The monitoring connector transmits the signals to the server via wireless network. The user opens the monitoring application installed in the mobile phone. The monitoring application sends a request for data to the server regularly. After the server returns the data, the monitoring application processes the data and displays the data via a chart. In the technical solution of the present invention what needed is only the monitoring connector, which results in high efficiency and high real-time. As the vehicle running status can be displayed on the mobile phone, the vehicle running status can be monitored in real time and remotely, thus the user can obtain the vehicle running status even if the user does not stay in the vehicle cab.  See para 30-32.
	In re Karlson, 136 USPQ 189 (ccPA 1963).

	
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 SPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness. 

9.	Claims 1-3, 12 are rejected under pre-AIA  35 U.S.C. § 103 (a) as being unpatentable over Pinn et al. (US Pub No. 2014/0111346) in view of Liu et al. (US Pub No. US Pub No. 2017/0092019)
In order to expedite and avoid piecemeal prosecution, the following rejection is made to the extent that the claims are understood, by considering those elements which are understood and interpreting their function in a manner which is consistent with the recited goals of the claims, and then applying the best available art.
In regard to claim 1, Pinn et al. disclose a device, the device comprising: at least one port module, the at least one port module comprising one or more connector ports each configured to receive a connector of a network data cable (as shown in Fig. 2, which is reproduced below for ease of reference and convenience, Pinn discloses a patch panel 112, according to some embodiments of the present invention, is illustrated. The illustrated patch panel 112 includes a plurality of connector ports 16. A patch cord 20 (FIG. 1) has opposite ends with a connector 22 secured to each end. Each connector 22 is configured to be removably secured within a respective connector port 16.  See para 35-38);

    PNG
    media_image1.png
    732
    628
    media_image1.png
    Greyscale

and a port state sensor that includes a port sensing circuit coupled to a sensor controller wherein the port sensing circuit is configured to sense a port state for the one or more connector ports (in Pinn, a ach connector port 16 is configured to detect when a patch cord connector 22 is inserted within, and removed from, the respective connector port 16. This detection is generally accomplished by any type of sensor 130, including, but not limited to, mechanical sensors (e.g., mechanical switches), passive optical based sensors, RFID sensors and electrical based sensors. The sensor 130 may be integrated with the connector port 16 or may be adjacent to the connector port 16.  See para 36-38); wherein the sensor controller is configured to input the port state from the port sensing circuit, wherein in response to detecting a change in the port state from the port sensing circuit, the sensor controller wirelessly transmits port state information to a port state monitor (in Pinn, the controller 140 may communicate with an internal or local database 150. The database 150 monitors and logs patch cord interconnections with the connector ports 16. The display 160 could be a display on a handheld computing device such as a smartphone or a tablet computer that communicates wirelessly with the controller 140 using, for example Bluetooth communications or Near Field Communication (NFC) technology Such information may be stored in memory, such as EEPROM, associated with the database 150.  See para 38-41).  But Pinn et al. do not disclose wherein the sensor controller (320) is configured to transmit to the port state monitor (136) an advertising message indicating a port state change, wherein the sensor controller (320) wirelessly transmits the port state information to the port state monitor (136) in response to receiving an acknowledgement of the advertising message.  In the same field of endeavor, Liu et al. disclose wherein the sensor controller (320) is configured to transmit to the port state monitor (136) an advertising message (i.e. request) indicating a port state change, wherein the sensor controller (320) wirelessly transmits the port state information to the port state monitor (136) in response to receiving an acknowledgement of the advertising message (as shown in Fig. 2, which is reproduced below for ease of reference and convenience, Liu discloses the port monitoring system that the monitoring connector obtains signals transmitted by the vehicle electronic control system via the vehicle OBD port in real time. The monitoring connector transmits the signals to the server via wireless network. The user opens the monitoring application installed in the mobile phone. The monitoring application sends a request for data to the server regularly. After the server returns the data, the monitoring application processes the data and displays the data via a chart. In the technical solution of the present invention what needed is only the monitoring connector, which results in high efficiency and high real-time. As the vehicle running status can be displayed on the mobile phone, the vehicle running status can be monitored in real time and remotely, thus the user can obtain the vehicle running status even if the user does not stay in the vehicle cab.  See para 30-32).

    PNG
    media_image2.png
    737
    534
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Liu et al. into the teachings of Pinn et al. because each of Liu et al. and Pinn et al. teach the port monitor or sensor system and further, because combining the prior art elements of Liu et al. with Pinn et al. according to known methods would have yielded predictable results, using the techniques of Liu et al. would have improved Pinn et al. in the same way, and applying the techniques of Liu et al. to improve Pinn et al. would have yielded predictable results (e.g.  there are continuing efforts to make the system as such more efficient, to improve it and to make it cheaper and to coordinate different system principles for easy transferability so that part or parts of a system type can be transferred to and coordinated with other system types configuration port for one or more different protocols). [See MPEP 2143].
In regard to claim 2, Pinn et al. disclose further: a chassis; and the port state monitor; wherein the port state monitor, the port state sensor and the at least one port module are installed within the chassis (in Pinn, a display 160 for use with patch panels or groups of patch panels, according to some embodiments of the present invention, is illustrated. The display 160'' may be mounted to a patch panel, to a rack, to a stand, to a wall, etc. For example, the display 160 could be removably mounted to a frame, such as the rack 10 illustrated in FIG. 1. More particularly, the display 160'' could be removably mounted to a side of the rack. The display 160 may be removably mounted at about eye-level for ease of use. Alternatively, the display 160'' could be portable; for example, the display 160'' could be the display of a wireless terminal such as a PDA or smartphone. Like the previously described displays 160, 160', and 160'', the display 160'' communicates with one or more controllers associated with one or more patch panels.  See para 79-80).
In regard to claim 3, Pinn et al. disclose wherein the port sensing circuit comprises a respective switch associated with each of the one or more connector ports, wherein the respective switch changes state in response to either an insertion of the connector into the one or more connector ports or a removal of the connector from the one or more connector ports (in Pinn, the patch panel 112 includes or is in communication with a display 160. More particularly, the display 160 is in communication with the controller 140. The display 160 may communicate with the controller 140 via wireless signals (e.g., by electro-magnetic coupling) or by direct electrical coupling. For example, in some embodiments, the display 160 could be a display on a handheld computing device such as a smartphone or a tablet computer that communicates wirelessly with the controller 140 using, for example Bluetooth communications or Near Field Communication (NFC) technology.  See para 41-42, 80-82).
In regard to claim 12, Pimm et al. disclose a method for port state monitoring, the method comprising: sensing a port state for one or more connector ports (132) of a port module (130) (as shown in Fig. 2, which is reproduced below for ease of reference and convenience, Pinn discloses a patch panel 112, according to some embodiments of the present invention, is illustrated. The illustrated patch panel 112 includes a plurality of connector ports 16. A patch cord 20 (FIG. 1) has opposite ends with a connector 22 secured to each end. Each connector 22 is configured to be removably secured within a respective connector port 16.  See para 35-38);

    PNG
    media_image1.png
    732
    628
    media_image1.png
    Greyscale

reading the port state from a port sensing circuit (310) using a sensor controller (320), wherein in response to detecting a change in the port state from the port sensing circuit (310), the sensor controller (320) wirelessly transmits port state information to a port state monitor (136) (in Pinn, a ach connector port 16 is configured to detect when a patch cord connector 22 is inserted within, and removed from, the respective connector port 16. This detection is generally accomplished by any type of sensor 130, including, but not limited to, mechanical sensors (e.g., mechanical switches), passive optical based sensors, RFID sensors and electrical based sensors. The sensor 130 may be integrated with the connector port 16 or may be adjacent to the connector port 16.  See para 36-38).   But Pinn et al. do not disclose transmitting to the port state monitor (136) an advertising message indicating a port state change, wherein the sensor controller (320) wirelessly transmits the port state information to the port state monitor (136) in response to receiving an acknowledgement of the advertising message.  In the same field of endeavor, Liu et al. disclose transmitting to the port state monitor (136) an advertising message indicating a port state change, wherein the sensor controller (320) wirelessly transmits the port state information to the port state monitor (136) in response to receiving an acknowledgement of the advertising message (as shown in Fig. 2, which is reproduced below for ease of reference and convenience, Liu discloses the port monitoring system that the monitoring connector obtains signals transmitted by the vehicle electronic control system via the vehicle OBD port in real time. The monitoring connector transmits the signals to the server via wireless network. The user opens the monitoring application installed in the mobile phone. The monitoring application sends a request for data to the server regularly. After the server returns the data, the monitoring application processes the data and displays the data via a chart. In the technical solution of the present invention what needed is only the monitoring connector, which results in high efficiency and high real-time. As the vehicle running status can be displayed on the mobile phone, the vehicle running status can be monitored in real time and remotely, thus the user can obtain the vehicle running status even if the user does not stay in the vehicle cab.  See para 30-32).

    PNG
    media_image2.png
    737
    534
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Liu et al. into the teachings of Pinn et al. because each of Liu et al. and Pinn et al. teach the port monitor or sensor system and further, because combining the prior art elements of Liu et al. with Pinn et al. according to known methods would have yielded predictable results, using the techniques of Liu et al. would have improved Pinn et al. in the same way, and applying the techniques of Liu et al. to improve Pinn et al. would have yielded predictable results (e.g.  there are continuing efforts to make the system as such more efficient, to improve it and to make it cheaper and to coordinate different system principles for easy transferability so that part or parts of a system type can be transferred to and coordinated with other system types configuration port for one or more different protocols). [See MPEP 2143].

10.	Claim 4 is rejected under pre-AIA  35 U.S.C. § 103 (a) as being unpatentable over Pinn et al. in view of Liu et al. and further in view of Webb, Sr. (US Pub No. 2004/0257225).
In regard to claims 4, Pinn et al. and Liu et al. disclose the claimed subject matter as discussed above rejection except the teaching of wherein the sensor controller comprises: a processor coupled to a memory; an I/O port, wherein the port sensing circuit is coupled to the sensor controller through the I/O port, and where the processor is configured to input the port state from the port sensing circuit; a wireless communication circuit coupled to the processor, wherein the sensor controller wirelessly transmits the port state information to the port state monitor using the wireless communication circuit.   In the same field of endeavor,  Webb, Sr. discloses a sensor controller (item 200 of figure 7) including a processor (item 250 of figure 7) coupled to a memory (item 260 of figure 7) (as shown in Fig. 7, which is reproduced below for ease of reference and convenience, Webb, Sr. discloses an agent 200 for use with the centralized monitoring and knowledge system 100 according to the present invention. Generally, the variety of agents, the FIA for monitoring fixed assets and the CIA and the pallet tracker for tracking and monitoring mobile assets, include similar features. The agent 200 includes antennas 239, including an antenna 242 for receiving GPS position data and for sending and receiving security status data; a sensor port 280 for receiving a signal from sensing devices that sense a security condition of the container to which it is attached, and a processor 250 and memory 260 for controlling the operation of the agent 200 and storing the security status data and the GPS position data.  See para 68);

    PNG
    media_image3.png
    742
    542
    media_image3.png
    Greyscale

an I/O port (item 280 of figure 7), wherein the port sensing circuit (item 280 of figure 7) is coupled to the sensor controller through the I/O port, and where the processor is configured to input the port state from the port sensing circuit (in Webb, the sensing devices may include a contamination sensor 282 for detecting the environment within the container including detecting chemicals, biological contaminants, and radiation. Physical sensors 284 connected with the container may include sensors for detecting an opening and a closing of the door, tampering with the container or a temperature-sensing device for monitoring the temperature of the ambient air within the container. An opening and closing of the container door may indicate that the container has been tampered with or that a package may have been implanted into the container. If the container has been otherwise tampered with, the contamination sensors 282 may be used to sense the environment within the container for changes. The contamination sensors may include a radiation detector, or may detect a chemical or biological material within, or in close proximity to, the container. In an embodiment, the agent 200 further includes a camera 286 for monitoring the interior of the container and the area surrounding the container.  See para 68-71); a wireless communication circuit (item 240 of figure 7) coupled to the processor, wherein the sensor controller wirelessly transmits the port state information to the port state monitor using the wireless communication circuit (in Webb, the agent 200 includes antennas 239, including an antenna 242 for receiving GPS position data and for sending and receiving security status data; a sensor port 280 for receiving a signal from sensing devices that sense a security condition of the container to which it is attached, and a processor 250 and memory 260 for controlling the operation of the agent 200 and storing the security status data and the GPS position data. An Intranet module 230 and corresponding Intranet antenna 232 allows two or more agent 200 to communicate and share security status data and/or GPS position data.  See para 69-72). Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Webb, Sr. into the teachings of Pinn et al. and Liu et al. because each of Webb, Sr. and Pinn et al. and Liu et al. teach the port monitor or sensor system and further, because combining the prior art elements of Webb, Sr. with Pinn et al. and Liu et al. according to known methods would have yielded predictable results, using the techniques of Webb, Sr. would have improved Pinn et al. and Liu et al. in the same way, and applying the techniques of Webb, Sr. to improve Pinn et al. and Liu et al. would have yielded predictable results (e.g.  there are continuing efforts to make the system as such more efficient, to improve it and to make it cheaper and to coordinate different system principles for easy transferability so that part or parts of a system type can be transferred to and coordinated with other system types configuration port for one or more different protocols). [See MPEP 2143].

Examiner's note:

Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Allowable Subject Matter
11.	Claims 5-11, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:  Claims 5, 8, 10-11 are allowable over the prior art of record because the prior arts, cited in its entirety, or in combination, do not teach
	wherein the sensor controller (320) further comprises one or more profiles (410) that define and implement services executed by the processor (405) and are accessible to the port state monitor (136), wherein the one or more profiles (410) include at least a Port Module Service (430) comprising a plurality of data objects associated with the one or more connector ports (132) of the at least one port module (130), wherein the plurality of data objects comprise at least at port state data object that stores the port state for the one or more connector ports (132) as sensed by the port sensing circuit (310) (claim 5);
wherein the processor (405) is configured to switch operating modes between a low power mode and an active power mode; wherein when the processor (405) is operating in the low power mode, the wireless communication circuit (408) transmits a heartbeat beacon to the sensor controller (320) at a first periodicity; wherein when the processor (405) senses a change in the port state from the port sensing circuit (310), the processor (405) switches from the low power mode to the active power mode, wherein while in the active power mode, the processor (405): begins transmitting an advertising message the port state monitor (136) indicating that a port state change has occurred; transmits the port state information to the port state monitor (136); and in response to confirming that the port state monitor (136) has received the port state information, switches from the active power mode back to the low power mode (claim 8);
wherein the port state monitor (136) further comprises: a wireless communication circuit (408) configured to receive the port state information from the sensor controller (320); a processor (405) coupled to a memory (404) and configured to input the port state information and store the port state information in the memory (404); a network interface circuit coupled to the processor (405), wherein the network interface circuit communicatively couples the port state monitor (136) with a network; wherein, in response to receiving the port state information from the sensor controller (320), the processor (405) is configured to forward the port state information to an automated infrastructure management system via the network (claims 10, 13);
wherein the port state monitor (136) further receives configuration information associated with the at least one port module (130) and stores the configuration information in the memory (404) (claims 11, 14).

Conclusion
13.	All claims are rejected.  
14.	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Naryanan et al. (US Pub No. 2016/0378630) disclose port monitoring system.
Owen et al. (US No. 5,434,396) disclose a wireless powering and communication system for communicating data between a host system and a stand-alone device.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186